DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-21 and 23-41 are pending.
Claim 22 is canceled.
Claim(s) 1-21 and 23-41 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 07/25/2022.
Claims  1-3, 5, 7-10, 14-16, 18-20, 23-28, 30-38, and 40-41 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 13-16, 18-21, 23-32, 34, and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US20170045877A1) [hereinafter Shapiro], and further in view of MIYATA et al. (US20170241767A1) [hereinafter MIYATA].
Claim 1:
	Regarding claim 1, Shapiro discloses, “A computer-implemented method, comprising: receiving, from one or more sensors, an image of a structured light pattern projected on a surface within a computer numerically controlled machine” [See the method; see receiving from a sensor a first image of a structured light pattern (e.g.; illuminated light patterns reflected from the surface as structured light) projected on a surface within the CNC machine (e.g.; illuminated textured light patterns projected on the surface): “The cameras may be coordinated with lighting sources in the CNC machine 100.” “coordination between the lighting sources and the cameras can be to adjust internal LED illumination while acquiring images of the interior portion with the cameras.” “if the camera is only capable of capturing images in black and white, the internal LEDs can illuminate sequentially in red, green, and blue, capturing three separate images.” “lighting can be moved to a location where it better illuminates an area of interest, for example so it shines straight down a slot formed by a cut, so a camera can see the bottom of the cut.” “When scanning for a barcode, UV illumination might be briefly flashed while a picture is captured so that any ink present would be illuminated.” (¶94)];
	“computer numerically controlled machine configured to deliver an electromagnetic energy,” [See CNC machine delivers electromagnetic energy: “a computer numerically controlled machine can include a movable head configured to deliver electromagnetic energy” (¶209)];
	“based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface,” [See comparing property of the structured light in the image with a known property to determine a characteristics of the surface at plurality of location: “the cameras can use image recognition to identify the material 140. For example, the grain structures of maple, cherry, and walnut are all distinctive. Distinctive colors and patterns in the material 140 can be imaged and compared to known material 140 examples stored in a local memory of the CNC machine 100 or stored on a remote computer.” (¶115)];
	“generating a surface map indicating the one or more characteristics of the surface at the plurality of locations on the surface.” [See generating surface map based on the collected image, the surface map indicates a characteristics of the surface (e.g.; feature such as depth): “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)], but doesn’t explicitly disclose, “the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface;” “comparing the image of the structured light pattern to a reference pattern for the one or more light sources;” “based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface, wherein the plurality of locations on the surface corresponds to the known number and arrangement of light rays,”
	However, MIYATA discloses, “the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface;” [See structured light pattern is generated by at least one light source, where the light source projects a set number and arrangement of light rays (e.g.; different patterns corresponding to different pattern numbers including set number and arrangements of rays) onto the surface: “projection apparatus 1 includes a light source, such as a light emitting diode, laser,” “and projects a plurality of projection patterns,” “onto a measuring surface of the object to be measured.” (¶31)… “FIG. 4B shows a projection pattern by which light is projected onto the entire object to be measured (i.e. an all-white pattern). FIGS. 4C to 4F show striped projection patterns, which are composed of a light-projection region and a no-projection region and in which the stripes that have a different width for each projection pattern are arranged in the same direction. FIG. 4C shows a projection pattern of pattern number 1, FIG. 4D shows a projection pattern of pattern number 2, FIG. 4E shows a projection pattern of pattern number 3, and FIG. 4F shows a projection pattern of pattern number 4.” (¶43)… “The patterns of stripes in the projection patterns shown in FIGS. 4C to 4F correspond to Gray codes. FIG. 5 is a diagram showing examples of Gray codes corresponding to the projection patterns of pattern numbers 1 to 4.” (¶44)];
	“comparing the image of the structured light pattern to a reference pattern for the one or more light sources;” [See image is captured when the lights patterns are reflected from the surface (e.g.; images 1-4 corresponding to pattern numbers 1-4), and then captured image is compared with reference pattern (e.g.; images compared with stored reference pattern): “memory part 31 stores therein information for identifying height, wherein, in such information, for example, the positions in the projection pattern to be projected by the projection apparatus 1, the coordinates of the respective pixels in the captured image produced by the imaging apparatus 2, and height information indicating height are associated with each other.” (¶48)… “The image acquisition part 321 acquires a plurality of captured images, which are generated by the imaging apparatus 2 imaging the object to be measured, onto which a plurality of respectively different pattern light beams are projected in a sequential manner by the projection apparatus 1.” “image acquisition part 321 acquires four captured images 1 to 4 corresponding to the projection patterns of pattern numbers 1 to 4. The image acquisition part 321 inputs the acquired captured images 1 to 4 into the quantization part 322.” (¶50)… “The quantization part 322 generates a quantization value of the luminance value based on the comparison of the luminance value of each pixel from among the plurality of captured images 1 to 4 input from the image acquisition part 321 with a predetermined reference value.” (¶51)… “Based on the relationship between the luminance values of a plurality of pixels at the same coordinates from among the plurality of captured images 1 to 4 and the reference value, the selection part 323 selects a pixel, whose quantization value is to be used for identification of the geometry of the object to be measured, from among the plurality of pixels.” (¶52)… “The geometry identification part 324 identifies the geometry of the object to be measured based on the quantization values of the pixels selected by the selection part 323.” (¶53)];
	“based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface, wherein the plurality of locations on the surface corresponds to the known number and arrangement of light rays,” [See based on the comparison, system determines at least one characteristics of the surface at a plurality of location on the surface (e.g.; determining geometric information at various locations of the surface) corresponding to the set number and arrangement of light patterns (e.g.; corresponding to the projected light pattern with set number and arrangement of lights): “image acquisition part 321 acquires four captured images 1 to 4 corresponding to the projection patterns of pattern numbers 1 to 4. The image acquisition part 321 inputs the acquired captured images 1 to 4 into the quantization part 322.” (¶50)… “The quantization part 322 generates a quantization value of the luminance value based on the comparison of the luminance value of each pixel from among the plurality of captured images 1 to 4 input from the image acquisition part 321 with a predetermined reference value.” (¶51)… “Based on the relationship between the luminance values of a plurality of pixels at the same coordinates from among the plurality of captured images 1 to 4 and the reference value, the selection part 323 selects a pixel, whose quantization value is to be used for identification of the geometry of the object to be measured, from among the plurality of pixels.” (¶52)… “The geometry identification part 324 identifies the geometry of the object to be measured based on the quantization values of the pixels selected by the selection part 323.” (¶53)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating structured light pattern with at least one light source that projects different patterns corresponding to different pattern numbers including set number and arrangements of rays, where the light pattern is generated, and comparing captured image of the light patterns to a reference pattern information, and determining at least one characteristics of different location of the surface, where different locations corresponds to set number and arrangements of light rays taught by MIYATA with the method taught by SHAPIRO as discussed above. A person of ordinary skill in the identifying surface based on projected light would have been motivated to make such combination in order to identify geometry of a surface with high accuracy [MIYATA: “the geometry identification part 324 can identify the geometry of the object to be measured with high accuracy.” (¶53)].

Claim 2 (amended):
	Regarding claim 2, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the structured light pattern comprises a visible light (e.g.; within visible spectrum), and wherein the one or more sensors comprise a camera capable of capturing the visible light.” [See the captured illuminated light pattern is a visible light, and the camera is capable of capturing visible light: “coordination between the lighting sources and the cameras can be to adjust internal LED illumination while acquiring images of the interior portion with the cameras.” “if the camera is only capable of capturing images in black and white, the internal LEDs can illuminate sequentially in red, green, and blue, capturing three separate images. The resulting images can then be combined to create a full color RGB image” “The brightness of the internal lights can also be varied like the flash in a traditional camera to assist with illumination. The lighting can be moved to a location where it better illuminates an area of interest, for example so it shines straight down a slot formed by a cut, so a camera can see the bottom of the cut” (¶42)…““cameras” includes, for example, visible light cameras,” (¶43)… “the CNC machine 100 can contain a light source that illuminates the watermark 810 to be visible to a camera.” (¶137)… “imaging one or more visible features 1220” (¶207)… “camera 120 imaging a watermark 810 present on material 140 in the CNC machine 100,” (¶136)].

Claim 3 (amended):
	Regarding claim 3, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the structured light pattern comprises an infrared light, and wherein the one or more sensors comprise a camera capable of capturing a visible light and the infrared light.” [See the captured illuminated light pattern is an infrared light, and the camera is capable of capturing infrared light: ““cameras” includes, for example,” “IR” “cameras” (¶43)… “The cameras” “can have extended sensitivity into infrared” “for example to view invisible barcodes marked on the surface,” (¶93)].

Claim 4:
	Regarding claim 4, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the one or more characteristics include a size, a distance, a height, a thickness, an edge, an angle, an absorptivity of the surface, a presence of a jig, a pattern encoding data, visual designs on the surface of the material that are intended for reproduction, and/or a presence of a fiducial alignment marker.” [Examiner notes that claim requires characteristics include only one of a size, a distance, a height, a thickness, an edge, an angle, an absorptivity of the surface, a presence of a jig, a pattern encoding data, visual designs on the surface of the material that are intended for reproduction, and/or a presence of a fiducial alignment marker.
See the characteristics include one of edge or thickness: “Edge detection can include performing contrast comparisons of different parts of the image to detect edges and identify objects or features in the image.” (¶82)… “determine the height of a top surface of the material 140 and compare this height to a known position of a bottom surface of the material 140. Typically, though not necessarily, the bottom surface of the material 140 coincides with the top surface of the material bed 150, which can be of a known height. The difference between the height of the top surface of the material 140 and the height of the bottom surface of the material 140 can then be determined to be the thickness of the material 140.” (¶146)].

Claim 5 (amended):
	Regarding claim 5, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the image captures an entirety of the surface within the computer numerically controlled machine and/or an entirety of the structured light projected on the surface.” [See the image captures entirety of light projected on the surface (e.g.; entire laser spot): “a camera positioned to capture an image of an entire material bed 15” (¶47)… “a first image 420 shows two spots, one representative of a laser spot” (¶84)].

Claim 6:
	Regarding claim 6, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the surface comprises a surface of a material disposed within the computer numerically controlled machine.” [See the surface is a surface of material disposed in the bed: ““material” is the material that is on the bed of the CNC machine. For example, if the CNC machine is a laser cutter, lathe, or milling machine, the material is what is placed in the CNC machine to be cut, for example, the raw materials, stock, or the like. In another example, if the CNC machine is a 3-D printer, then the material is either the current layer, or previously existent layers or substrate, of an object being crafted by the 3-D printing process. In yet another example, if the CNC machine is a printer, then the material can be the paper onto which the CNC machine deposits ink.” (¶45)… “There can be a material bed 150 that can include a top surface on which the material 140 generally rests.” (¶50)].

Claim 7 (amended):
	Regarding claim 7, SHAPIRO and MIYATA disclose all the elements of claims 1 and 6.
	SHAPIRO further discloses, “generating, based at least on the image, a graphic user interface providing a preview of the surface of the material, the preview of the surface of the material identifying the one or more characteristics of at least one of the plurality locations on the surface of the material.” [See generating a preview of the surface material based on the first image 420 as shown in figure 4B; the preview identifies a characteristics at plurality of locations at the surface (e.g.; characteristics such as spots throughout the surface) : “a first image 420 shows two spots, one representative of a laser spot and the other of an object.” (¶84)].

Claim 8 (amended):
	Regarding claim 8, SHAPIRO and MIYATA disclose all the elements of claims 1 and 6.
	SHAPIRO further discloses, “wherein the image is a first image,” “receiving, from the one or more sensors, a second image of the surface of the material without the structured light projected on the surface of the material; and” [See the first image is captured using illuminated light patterns as described above in claims 1 and 6. See
the second image 422 is captured using without the light projected on the surface (e.g.; without the illumined light projected on the surface), the second image is received for processing: “To isolate the laser spot, a second image 422 can be taken with the laser off,” “second image 422 can be subtracted from the first image 420” (¶84)];
	“generating, based at least on the second image, a graphic user interface providing a preview of the surface of the material.” [See based on the second image 422 a graphic user interface is generated to provide preview of the surface material (e.g.; without the projected light, showing preview of the surface) : “To isolate the laser spot, a second image 422 can be taken with the laser off, leaving only the object. Then, the second image 422 can be subtracted from the first image 420 to arrive at the third image 424. The remaining spot in the third image 424 is the laser spot.” (¶84)].

Claim 9 (amended):
	Regarding claim 9, SHAPIRO and MIYATA disclose all the elements of claims 1 and 6.
	SHAPIRO further discloses, “processing, based at least on the surface map, the material, wherein processing the material comprises delivering the electromagnetic energy to affect one or more changes in the material.” [See based on the surface map (e.g.; map of the surface), delivering electromagnetic energy to affect a change on the material: “a computer numerically controlled machine includes a movable head configured to deliver electromagnetic energy to a part of a working area defined by limits within which the movable head is commanded to cause delivery of the electromagnetic energy.” “The commanding results in the computer numerically controlled machine executing operations of a motion plan for causing movement of the movable head to deliver the electromagnetic energy to effect a change in a material at least partially contained within the interior space.” (¶6)].

Claim 13:
	Regarding claim 13, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “the surface comprises a surface of a component of the computer numerically controlled machine.” [See the surface is a surface of a component of the CNC machine: “The working area is inside an interior space of the laser computer numerically controlled machine.” (¶4)… “a computer numerically controlled machine includes a movable head configured to deliver electromagnetic energy to a part of a working area defined by limits within which the movable head is commanded to cause delivery of the electromagnetic energy.” “The commanding results in the computer numerically controlled machine executing operations of a motion plan for causing movement of the movable head to deliver the electromagnetic energy to effect a change in a material at least partially contained within the interior space.” (¶6)].

Claim 14 (amended):
	Regarding claim 14, SHAPIRO and MIYATA disclose all the elements of claim 3.
	SHAPIRO further discloses, “determining, based at least on the surface map, one or more configurations of the computer numerically controlled machine including an addition and/or a removal of the component of the computer numerically controlled machine.” [See based on the first surface map, addition/removal of a component is performed: “the bottom of the CNC machine 100 and/or the material bed 150 can be designed to appear in a particular manner to facilitate digital removal from an image. For example, the bottom of the CNC machine 100 could be green and the green in the image can be digitally removed to identify the material 140.” (¶106)].

Claim 15 (amended):
	Regarding claim 15, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the one or more light sources comprises a non-laser light source” [See light sources can be LED: “coordination between the lighting sources and the cameras can be to adjust internal LED illumination while acquiring images of the interior portion with the cameras. For example, if the camera is only capable of capturing images in black and white, the internal LEDs can illuminate sequentially in red, green, and blue, capturing three separate images.” (¶94)].

Claim 16 (amended):
	Regarding claim 16, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “wherein the one or more light sources comprises a laser light source,” [See the light source is a laser light source: “The images can be generated with differing lighting conditions created by light sources inside the interior space. The light sources can include light resulting from operation of laser.” (¶17)].

Claim 18 (amended):
	Regarding claim 18, SHAPIRO and MIYATA disclose all the elements of claims 1 and 16.
	SHAPIRO further discloses, “wherein the laser light source comprises a source of the electromagnetic energy,” [See: “the term “laser” includes any electromagnetic radiation or focused or coherent energy source that (in the context of being a cutting tool) uses photons to modify a substrate or cause some change or alteration upon a material impacted by the photons.” (¶42)].
	“and wherein the structured light pattern is projected by the source of the electromagnetic energy at a reduced power level such that the electromagnetic energy delivered is incapable of altering an appearance of the surface.” [See the light pattern is projected with reduced power such that the power level is incapable of altering (e.g.; generating a desired change) an appearance of the surface (e.g.; incapable of obtaining depth of 0.5 from 0.4): “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce” “power or turn off.” (¶81)… “a laser cutter/engraver might be capable of engraving a calibrated material of 1″ acrylic to a depth of 0.5″ at 100% power and a speed of 2 inches per second. If it attempted such an engraving and detected that the resulting depth was only 0.4″, it would conclude that there was a problem, for example” “its output was reduced,”  (¶133)].

Claim 19:
	Regarding claim 19, SHAPIRO and MIYATA disclose all the elements of claims 1, 16, and 18.
	SHAPIRO further discloses, “the image comprises a first image of the structured light pattern projected by the source of the electromagnetic energy operating at a first power level, and wherein a power of the electromagnetic energy delivered by the source of the electromagnetic energy operating at a higher power level is extrapolated based at least on the first image of the structured light pattern and a second image of the structured light pattern projected by the source of the electromagnetic energy operating at a second power level.” [Examiner notes that the power level is changed/ extrapolated/adjusted to be higher (e.g.; increased) based on only/at least one of a first image or a second image:  See SHAPIRO teaches, power level is increased based on the captured image: “An image recognition program can identify conditions in the interior portion of the CNC machine 100 from the acquired image data.” “Based in part on the acquired image data, instructions for the CNC machine 100 can be created or updated.” “The instructions can include changing the output of the head 160. For example, for a CNC machine 100 that is a laser cutter, the laser can be instructed to” “increase power” (¶81)].

Claim 20 (amended):
	Regarding claim 20, SHAPIRO and MIYATA disclose all the elements of claims 1, 16, and 18-19.
	SHAPIRO further discloses, “detecting, based at least on the first image, the second image, and a third image of the structured light pattern generated at a different time than the first image and the second image, a loss in the power of the electromagnetic energy.” [Examiner notes that, claim requires detecting loss in power based on only one of 1. the first image, 2. the second image, and 3. a third image of the structured light generated at a different time than the first image and the second image. Examiner further notes that in broadest reasonable interpretation claim describes, detecting loss in power based on at least the first image.
	See SHAPIRO teaches, detecting a loss in power level (e.g.; not enough power) based on the captured image: “An image recognition program can identify conditions in the interior portion of the CNC machine 100 from the acquired image data.” “Based in part on the acquired image data, instructions for the CNC machine 100 can be created or updated.” “The instructions can include changing the output of the head 160. For example, for a CNC machine 100 that is a laser cutter, the laser can be instructed to” “increase power” (¶81)… “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce” “power or turn off.” (¶81)… “a laser cutter/engraver might be capable of engraving a calibrated material of 1″ acrylic to a depth of 0.5″ at 100% power and a speed of 2 inches per second. If it attempted such an engraving and detected that the resulting depth was only 0.4″, it would conclude that there was a problem, for example” “its output was reduced,”  (¶133)].

Claim 21:
	Regarding claim 21, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “adjusting, based at least on a proportion of the electromagnetic energy absorbed by the surface, one or more of a power of the electromagnetic energy, a focus of the electromagnetic energy, a filter of the one or more sensors, an aperture of the one or more sensors, and a shutter speed of the one or more sensors.” [Examiner notes that, claim requires adjusting only one of a power of the electromagnetic energy, a focus of the electromagnetic energy, a filter of the one or more sensors, an aperture of the one or more sensors, and a shutter speed of the one or more sensors.
	See SHAPIRO teaches, based on proportion of the energy absorbed by the surface (e.g.; power level absorbed by the surface that cause different appearance), the power of the energy is adjusted (e.g.; increasing the power when determined that power level needs to be increased based on the power absorbed): “Different power levels for the output of the head 160” “can result in different appearances of the material 140 during processing.” (¶111)… “The cameras can also capture the appearance of the material 140” “These captured images,” “can provide an accurate image of the response of the material 140 to machining using particular output parameters.” (¶112)… “An image recognition program can identify conditions in the interior portion of the CNC machine 100 from the acquired image data.” “Based in part on the acquired image data, instructions for the CNC machine 100 can be created or updated.” “The instructions can include changing the output of the head 160. For example, for a CNC machine 100 that is a laser cutter, the laser can be instructed to” “increase power” (¶81)].

Claim 23 (amended):
	Regarding claim 23, SHAPIRO and MIYATA disclose all the elements of claims 1.
	SHAPIRO further discloses, “the image is a first image, and wherein comparing the image of the structured light pattern to the reference pattern comprises determining a transform configured to generate, based at least on the first image of the structured light pattern, a second image matching the reference pattern, and wherein the transform generates the second image by at least eliminating one or more distortions in the first image of the structured light pattern corresponding to one or more irregularities on the surface.” [See generating a resulting image by comparing a first image with a reference image (e.g.; desired/perfect image to be obtained) such that the resulting image is generated by removing distortion corresponding to irregularities in surface from the first image: “The image can be processed to remove distortion. The distortion can include chromatic aberration.” (¶9)… “an image correction program can be executed to convert distorted image data 1210 (which can be considered to be the sum of a perfect image and a distortion) to corrected image data 1260 (which can be either a perfect image or at least an image with reduced distortion).” “processing an image to achieving” “all of) removing the distortion,” (¶206)… “imaging one or more visible features 1220 shown in the distorted image data.” “The distorted image 1210, which includes the visible features 1220, can be acquired.” “The distorted image data 1210, at any point in the image data, can be converted to the corrected image data 1260 by applying a correction to the distorted image data 1210 based on an interpolation of the mathematical expressions to other points in the distorted image data 1210.” (¶207)].

Claim 24 (amended):
	Regarding claim 24, SHAPIRO and MIYATA disclose all the elements of claims 1 and 22-23.
	SHAPIRO further discloses, “wherein the surface map is generated based at least on the transform.”  [See surface map is generated using the corrected image data (e.g.; replacing image of surface map using the corrected image): “After making the corrections, the image data can be replaced with, or used instead of, the corrected image data prior to identifying conditions in the CNC machine 100 or performing further image analysis.” (¶207)… “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)].

Claim 25 (amended):
	Regarding claim 25, SHAPIRO and MIYATA disclose all the elements of claim 1.
	SHAPIRO further discloses, “performing one or more calibrations to remove, from the image, one or more optical distortions associated with the one or more sensors, the one or more optical distortions including an optical distortion associated with the surface being disposed at a short distance from the one or more sensors.”  [See calibration is performed to remove optical distortion from the image, where the optical distortion is associated with a surface being a short distance from the camera/lenses (e.g.; orientation of the camera 110 with respect to the material bed 150 it is observing including short or long distance): “The image can be processed to remove distortion. The distortion can include chromatic aberration.” (¶9)… “an image correction program can be executed to convert distorted image data 1210 (which can be considered to be the sum of a perfect image and a distortion) to corrected image data 1260 (which can be either a perfect image or at least an image with reduced distortion).” “processing an image to achieving” “all of) removing the distortion,” “These distortions can be compounded given external factors related to the orientation of the camera 110 with respect to the material bed 150 it is observing as a result of its mount on the lid 130 including the camera's position, rotation and tilt. After making the corrections, the image data can be replaced with, or used instead of, the corrected image data prior to identifying conditions in the CNC machine 100 or performing further image analysis.” (¶206)… “imaging one or more visible features 1220 shown in the distorted image data.” “The distorted image 1210, which includes the visible features 1220, can be acquired.” “The distorted image data 1210, at any point in the image data, can be converted to the corrected image data 1260 by applying a correction to the distorted image data 1210 based on an interpolation of the mathematical expressions to other points in the distorted image data 1210.” (¶207)].

Claim 26 (amended):
	Regarding claim 26, Shapiro discloses, “A system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by at least one data processor, result in operations comprising:” [See the system: “computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors. A memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors to perform one or more of the operations described herein. Computer implemented methods consistent with one or more implementations of the current subject matter can be implemented by one or more data processors residing in a single computing system or multiple computing systems.” (¶19)];
	“receiving, from one or more sensors, an image of a structured light projected on a surface within a computer numerically controlled machine” [See the method; see receiving from a sensor an image of a structured light (e.g.; illuminated light reflected from the surface as structured light) projected on a surface within the CNC machine (e.g.; illuminated textured light projected on the surface): “The cameras may be coordinated with lighting sources in the CNC machine 100.” “coordination between the lighting sources and the cameras can be to adjust internal LED illumination while acquiring images of the interior portion with the cameras.” “if the camera is only capable of capturing images in black and white, the internal LEDs can illuminate sequentially in red, green, and blue, capturing three separate images.” “lighting can be moved to a location where it better illuminates an area of interest, for example so it shines straight down a slot formed by a cut, so a camera can see the bottom of the cut.” “When scanning for a barcode, UV illumination might be briefly flashed while a picture is captured so that any ink present would be illuminated.” (¶94)];
	“a computer numerically controlled machine configured to deliver an electromagnetic energy,” [See CNC machine delivers electromagnetic energy: “a computer numerically controlled machine can include a movable head configured to deliver electromagnetic energy” (¶209)];
	“based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface,” [See comparing property of the structured light in the image with a known property to determine a chaecteristics of the surface at plurality of location: “the cameras can use image recognition to identify the material 140. For example, the grain structures of maple, cherry, and walnut are all distinctive. Distinctive colors and patterns in the material 140 can be imaged and compared to known material 140 examples stored in a local memory of the CNC machine 100 or stored on a remote computer.” (¶115)];
	“generating a surface map indicating the one or more characteristics of the surface at the plurality of locations on the surface.” [See generating surface map based on the collected image, the surface map indicates a characteristics of the surface (e.g.; feature such as depth): “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)], but doesn’t explicitly disclose, “the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface” “comparing the image of the structured light pattern to a reference pattern for the one or more light sources;” “based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface, wherein the plurality of locations on the surface corresponds to the known number and arrangement of light rays”
	However, MIYATA discloses, “the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface” [See structured light pattern is generated by at least one light source, where the light source projects a set number and arrangement of light rays (e.g.; different patterns corresponding to different pattern numbers including set number and arrangements of rays) onto the surface: “projection apparatus 1 includes a light source, such as a light emitting diode, laser,” “and projects a plurality of projection patterns,” “onto a measuring surface of the object to be measured.” (¶31)… “FIG. 4B shows a projection pattern by which light is projected onto the entire object to be measured (i.e. an all-white pattern). FIGS. 4C to 4F show striped projection patterns, which are composed of a light-projection region and a no-projection region and in which the stripes that have a different width for each projection pattern are arranged in the same direction. FIG. 4C shows a projection pattern of pattern number 1, FIG. 4D shows a projection pattern of pattern number 2, FIG. 4E shows a projection pattern of pattern number 3, and FIG. 4F shows a projection pattern of pattern number 4.” (¶43)… “The patterns of stripes in the projection patterns shown in FIGS. 4C to 4F correspond to Gray codes. FIG. 5 is a diagram showing examples of Gray codes corresponding to the projection patterns of pattern numbers 1 to 4.” (¶44)];
	“comparing the image of the structured light pattern to a reference pattern for the one or more light sources;” [See image is captured when the lights patterns are reflected from the surface (e.g.; images 1-4 corresponding to pattern numbers 1-4), and then captured image is compared with reference pattern (e.g.; images compared with stored reference pattern): “memory part 31 stores therein information for identifying height, wherein, in such information, for example, the positions in the projection pattern to be projected by the projection apparatus 1, the coordinates of the respective pixels in the captured image produced by the imaging apparatus 2, and height information indicating height are associated with each other.” (¶48)… “The image acquisition part 321 acquires a plurality of captured images, which are generated by the imaging apparatus 2 imaging the object to be measured, onto which a plurality of respectively different pattern light beams are projected in a sequential manner by the projection apparatus 1.” “image acquisition part 321 acquires four captured images 1 to 4 corresponding to the projection patterns of pattern numbers 1 to 4. The image acquisition part 321 inputs the acquired captured images 1 to 4 into the quantization part 322.” (¶50)… “The quantization part 322 generates a quantization value of the luminance value based on the comparison of the luminance value of each pixel from among the plurality of captured images 1 to 4 input from the image acquisition part 321 with a predetermined reference value.” (¶51)… “Based on the relationship between the luminance values of a plurality of pixels at the same coordinates from among the plurality of captured images 1 to 4 and the reference value, the selection part 323 selects a pixel, whose quantization value is to be used for identification of the geometry of the object to be measured, from among the plurality of pixels.” (¶52)… “The geometry identification part 324 identifies the geometry of the object to be measured based on the quantization values of the pixels selected by the selection part 323.” (¶53)];
	“based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface, wherein the plurality of locations on the surface corresponds to the known number and arrangement of light rays” [See based on the comparison, system determines at least one characteristics of the surface at a plurality of location on the surface (e.g.; determining geometric information at various locations of the surface) corresponding to the set number and arrangement of light patterns (e.g.; corresponding to the projected light pattern with set number and arrangement of lights): “image acquisition part 321 acquires four captured images 1 to 4 corresponding to the projection patterns of pattern numbers 1 to 4. The image acquisition part 321 inputs the acquired captured images 1 to 4 into the quantization part 322.” (¶50)… “The quantization part 322 generates a quantization value of the luminance value based on the comparison of the luminance value of each pixel from among the plurality of captured images 1 to 4 input from the image acquisition part 321 with a predetermined reference value.” (¶51)… “Based on the relationship between the luminance values of a plurality of pixels at the same coordinates from among the plurality of captured images 1 to 4 and the reference value, the selection part 323 selects a pixel, whose quantization value is to be used for identification of the geometry of the object to be measured, from among the plurality of pixels.” (¶52)… “The geometry identification part 324 identifies the geometry of the object to be measured based on the quantization values of the pixels selected by the selection part 323.” (¶53)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating structured light pattern with at least one light source that projects different patterns corresponding to different pattern numbers including set number and arrangements of rays, where the light pattern is generated, and comparing captured image of the light patterns to a reference pattern information, and determining at least one characteristics of different location of the surface, where different locations corresponds to set number and arrangements of light rays taught by MIYATA with the system taught by SHAPIRO as discussed above. A person of ordinary skill in the identifying surface based on projected light would have been motivated to make such combination in order to identify geometry of a surface with high accuracy [MIYATA: “the geometry identification part 324 can identify the geometry of the object to be measured with high accuracy.” (¶53)].

Claim 27 (amended):
	Regarding claim 27, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “wherein the one or more characteristics include a size, a distance, a height, a thickness, an edge, an angle, an absorptivity of the surface, a presence of a jig, a pattern encoding data, visual designs on the surface that are intended for reproduction, and/or a presence of a fiducial alignment marker.” [Examiner notes that claim requires characteristics include only one of a size, a distance, a height, a thickness, an edge, an angle, an absorptivity of the surface, a presence of a jig, a pattern encoding data, visual designs on the surface of the material that are intended for reproduction, and/or a presence of a fiducial alignment marker.
	See the characteristics include one of edge or thickness: “Edge detection can include performing contrast comparisons of different parts of the image to detect edges and identify objects or features in the image.” (¶82)… “determine the height of a top surface of the material 140 and compare this height to a known position of a bottom surface of the material 140. Typically, though not necessarily, the bottom surface of the material 140 coincides with the top surface of the material bed 150, which can be of a known height. The difference between the height of the top surface of the material 140 and the height of the bottom surface of the material 140 can then be determined to be the thickness of the material 140.” (¶146)].

Claim 28 (amended):
	Regarding claim 28, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “wherein the image captures an entirety of the surface within the computer numerically controlled machine and/or an entirety of the structured light pattern projected on the surface.” [See the image captures entirety of light projected on the surface (e.g.; entire laser spot): “a camera positioned to capture an image of an entire material bed 15” (¶47)… “a first image 420 shows two spots, one representative of a laser spot” (¶84)].

Claim 29:
	Regarding claim 29, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “wherein the surface comprises a surface of a material disposed within the computer numerically controlled machine.” [See the surface is a surface of material disposed in the bed: ““material” is the material that is on the bed of the CNC machine. For example, if the CNC machine is a laser cutter, lathe, or milling machine, the material is what is placed in the CNC machine to be cut, for example, the raw materials, stock, or the like. In another example, if the CNC machine is a 3-D printer, then the material is either the current layer, or previously existent layers or substrate, of an object being crafted by the 3-D printing process. In yet another example, if the CNC machine is a printer, then the material can be the paper onto which the CNC machine deposits ink.” (¶45)… “There can be a material bed 150 that can include a top surface on which the material 140 generally rests.” (¶50)].

Claim 30 (amended):
	Regarding claim 30, SHAPIRO and MIYATA disclose all the elements of claims 29 and 26.
	SHAPIRO further discloses, “generating, based at least on the image, a graphic user interface providing a preview of the surface of the material, the preview of the surface of the material identifying the one or more characteristics of at least one of the plurality locations on the surface of the material.” [See generating a preview of the surface material based on the first image 420 as shown in figure 4B; the preview identifies a characteristics at plurality of locations at the surface (e.g.; characteristics such as spots throughout the surface) : “a first image 420 shows two spots, one representative of a laser spot and the other of an object.” (¶84)].

Claim 31 (amended):
	Regarding claim 31, SHAPIRO and MIYATA disclose all the elements of claims 29 and 26.
	SHAPIRO further discloses, “receiving, from the one or more sensors, a second image of the surface of the material without the structured light pattern projected on the surface of the material; and” [See the second image 422 is without the light pattern projected on the surface (e.g.; without the illumined light projected on the surface), the second image is received for processing: “To isolate the laser spot, a second image 422 can be taken with the laser off,” “second image 422 can be subtracted from the first image 420” (¶84)];
	“generating, based at least on the second image, a graphic user interface providing a preview of the surface of the material.” [See based on the second image 422 a graphic user interface is generated to provide preview of the surface material (e.g.; without the projected light, showing preview of the surface) : “To isolate the laser spot, a second image 422 can be taken with the laser off, leaving only the object. Then, the second image 422 can be subtracted from the first image 420 to arrive at the third image 424. The remaining spot in the third image 424 is the laser spot.” (¶84)].


Claim 32 (amended):
	Regarding claim 32, SHAPIRO and MIYATA disclose all the elements of claims 29 and 26.
	SHAPIRO further discloses, “processing, based at least on the surface map, the material, wherein processing the material comprises delivering the electromagnetic energy to affect one or more changes in the material.” [See based on the surface map (e.g.; map of the surface), delivering electromagnetic energy to affect a change on the material: “a computer numerically controlled machine includes a movable head configured to deliver electromagnetic energy to a part of a working area defined by limits within which the movable head is commanded to cause delivery of the electromagnetic energy.” “The commanding results in the computer numerically controlled machine executing operations of a motion plan for causing movement of the movable head to deliver the electromagnetic energy to effect a change in a material at least partially contained within the interior space.” (¶6)].

Claim 34 (amended):
	Regarding claim 34, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “wherein the one or more light sources comprises non-laser light source,” [See light sources can be LED: “coordination between the lighting sources and the cameras can be to adjust internal LED illumination while acquiring images of the interior portion with the cameras. For example, if the camera is only capable of capturing images in black and white, the internal LEDs can illuminate sequentially in red, green, and blue, capturing three separate images.” (¶94)].

Claim 36 (amended):
	Regarding claim 36, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “wherein the one or more light sources comprise a source of the electromagnetic energy, and wherein the structured light pattern is projected by the source of the electromagnetic energy at a reduced power level such that the electromagnetic energy delivered is incapable of altering an appearance of the surface.” [See the light pattern is projected with reduced power such that the power level is incapable of altering (e.g.; generating a desired change) an appearance of the surface (e.g.; incapable of obtaining depth of 0.5 from 0.4): “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce” “power or turn off.” (¶81)… “a laser cutter/engraver might be capable of engraving a calibrated material of 1″ acrylic to a depth of 0.5″ at 100% power and a speed of 2 inches per second. If it attempted such an engraving and detected that the resulting depth was only 0.4″, it would conclude that there was a problem, for example” “its output was reduced,”  (¶133)].

Claim 37 (amended):
	Regarding claim 37, SHAPIRO and MIYATA disclose all the elements of claims 36 and 26.
	SHAPIRO further discloses, “the image comprises a first image of the structured light projected by the source of the electromagnetic energy operating at a first power level, and wherein a power of the electromagnetic energy delivered by the source of the electromagnetic energy operating at a higher power level is extrapolated based at least on the first image and a second image of the structured light pattern projected by the source of the electromagnetic energy operating at a second power level.” [Examiner notes that the power level is changed/ extrapolated/adjusted to be higher (e.g.; increased) based on only/at least one of a first image or a second image:  See SHAPIRO teaches, power level is increased based on the captured image: “An image recognition program can identify conditions in the interior portion of the CNC machine 100 from the acquired image data.” “Based in part on the acquired image data, instructions for the CNC machine 100 can be created or updated.” “The instructions can include changing the output of the head 160. For example, for a CNC machine 100 that is a laser cutter, the laser can be instructed to” “increase power” (¶81)].

Claim 38 (amended):
	Regarding claim 38, SHAPIRO and MIYATA disclose all the elements of claims 37, 36, and 26.
	SHAPIRO further discloses, “detecting, based at least on the first image, the second image, and a third image of the structured light pattern generated at a different time than the first image and the second image, a loss in the power of the electromagnetic energy.” [Examiner notes that, claim requires detecting loss in power based on only one of 1. the first image, 2. the second image, and 3. a third image of the structured light generated at a different time than the first image and the second image. Examiner further notes that in broadest reasonable interpretation claim describes, detecting loss in power based on at least the first image.
	See SHAPIRO teaches, detecting a loss in power level (e.g.; not enough power) based on the captured image: “An image recognition program can identify conditions in the interior portion of the CNC machine 100 from the acquired image data.” “Based in part on the acquired image data, instructions for the CNC machine 100 can be created or updated.” “The instructions can include changing the output of the head 160. For example, for a CNC machine 100 that is a laser cutter, the laser can be instructed to” “increase power” (¶81)… “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce” “power or turn off.” (¶81)… “a laser cutter/engraver might be capable of engraving a calibrated material of 1″ acrylic to a depth of 0.5″ at 100% power and a speed of 2 inches per second. If it attempted such an engraving and detected that the resulting depth was only 0.4″, it would conclude that there was a problem, for example” “its output was reduced,”  (¶133)].

Claim 39:
	Regarding claim 39, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “adjusting, based at least on a proportion of the electromagnetic energy absorbed by the surface, one or more of a power of the electromagnetic energy, a focus of the electromagnetic energy, a filter of the one or more sensors, an aperture of the one or more sensors, and a shutter speed of the one or more sensors.” [Examiner notes that, claim requires adjusting only one of a power of the electromagnetic energy, a focus of the electromagnetic energy, a filter of the one or more sensors, an aperture of the one or more sensors, and a shutter speed of the one or more sensors.
	See SHAPIRO teaches, based on proportion of the energy absorbed by the surface (e.g.; power level absorbed by the surface that cause different appearance), the power of the energy is adjusted (e.g.; increasing the power when determined that power level needs to be increased based on the power absorbed): “Different power levels for the output of the head 160” “can result in different appearances of the material 140 during processing.” (¶111)… “The cameras can also capture the appearance of the material 140” “These captured images,” “can provide an accurate image of the response of the material 140 to machining using particular output parameters.” (¶112)… “An image recognition program can identify conditions in the interior portion of the CNC machine 100 from the acquired image data.” “Based in part on the acquired image data, instructions for the CNC machine 100 can be created or updated.” “The instructions can include changing the output of the head 160. For example, for a CNC machine 100 that is a laser cutter, the laser can be instructed to” “increase power” (¶81)].



Claim 40 (amended):
	Regarding claim 40, SHAPIRO and MIYATA disclose all the elements of claim 26.
	SHAPIRO further discloses, “the image is a first image, and wherein comparing the first image of the structured light pattern and the reference pattern comprises determining a transform configured to generate, based at least on the first image, a second image matching the reference pattern, wherein the transform generates the second image by at least eliminating one or more distortions in the first image of the structured light pattern corresponding to one or more irregularities on the surface,” [See generating a resulting image by comparing a first image with a reference image (e.g.; desired/perfect image to be obtained) such that the resulting image is generated by removing distortion corresponding to irregularities in surface from the first image: “The image can be processed to remove distortion. The distortion can include chromatic aberration.” (¶9)… “an image correction program can be executed to convert distorted image data 1210 (which can be considered to be the sum of a perfect image and a distortion) to corrected image data 1260 (which can be either a perfect image or at least an image with reduced distortion).” “processing an image to achieving” “all of) removing the distortion,” (¶206)… “imaging one or more visible features 1220 shown in the distorted image data.” “The distorted image 1210, which includes the visible features 1220, can be acquired.” “The distorted image data 1210, at any point in the image data, can be converted to the corrected image data 1260 by applying a correction to the distorted image data 1210 based on an interpolation of the mathematical expressions to other points in the distorted image data 1210.” (¶207)];
	“wherein the first surface map is generated based at least on the transform.”  [See surface map is generated using the corrected image data (e.g.; replacing image of surface map using the corrected image): “After making the corrections, the image data can be replaced with, or used instead of, the corrected image data prior to identifying conditions in the CNC machine 100 or performing further image analysis.” (¶207)… “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)].

Claim 41 (amended):
	Regarding claim 41, Shapiro discloses, “A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:” [See the non-transitory computer readable medium: “computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors. A memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors to perform one or more of the operations described herein. Computer implemented methods consistent with one or more implementations of the current subject matter can be implemented by one or more data processors residing in a single computing system or multiple computing systems.” (¶19)];
	“receiving, from one or more sensors, one or more images of a structured light pattern projected on a surface within a computer numerically controlled machine” [See the method; see receiving from a sensor a first image of a structured light (e.g.; illuminated light reflected from the surface as structured light) projected on a surface within the CNC machine (e.g.; illuminated textured light projected on the surface): “The cameras may be coordinated with lighting sources in the CNC machine 100.” “coordination between the lighting sources and the cameras can be to adjust internal LED illumination while acquiring images of the interior portion with the cameras.” “if the camera is only capable of capturing images in black and white, the internal LEDs can illuminate sequentially in red, green, and blue, capturing three separate images.” “lighting can be moved to a location where it better illuminates an area of interest, for example so it shines straight down a slot formed by a cut, so a camera can see the bottom of the cut.” “When scanning for a barcode, UV illumination might be briefly flashed while a picture is captured so that any ink present would be illuminated.” (¶94)];
	“a computer numerically controlled machine having a head configured to deliver an electromagnetic energy,” [See CNC machine delivers electromagnetic energy such that delivers structured light forming a pattern on the surface: “a computer numerically controlled machine can include a movable head configured to deliver electromagnetic energy” (¶209)];
	“based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface,” [See comparing property of the structured light in the image with a known property to determine a chaecteristics of the surface at plurality of location: “the cameras can use image recognition to identify the material 140. For example, the grain structures of maple, cherry, and walnut are all distinctive. Distinctive colors and patterns in the material 140 can be imaged and compared to known material 140 examples stored in a local memory of the CNC machine 100 or stored on a remote computer.” (¶115)];
	“generating a surface map indicating the one or more characteristics of the surface at the plurality of locations on the surface.” [See generating surface map based on the collected image, the surface map indicates a characteristics of the surface (e.g.; feature such as depth): “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)], but doesn’t explicitly disclose, “the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface” “comparing the image of the structured light pattern to a reference pattern for the one or more light sources;” “based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface, wherein the plurality of locations on the surface corresponds to the known number and arrangement of light rays”
	However, MIYATA discloses, “the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface” [See structured light pattern is generated by at least one light source, where the light source projects a set number and arrangement of light rays (e.g.; different patterns corresponding to different pattern numbers including set number and arrangements of rays) onto the surface: “projection apparatus 1 includes a light source, such as a light emitting diode, laser,” “and projects a plurality of projection patterns,” “onto a measuring surface of the object to be measured.” (¶31)… “FIG. 4B shows a projection pattern by which light is projected onto the entire object to be measured (i.e. an all-white pattern). FIGS. 4C to 4F show striped projection patterns, which are composed of a light-projection region and a no-projection region and in which the stripes that have a different width for each projection pattern are arranged in the same direction. FIG. 4C shows a projection pattern of pattern number 1, FIG. 4D shows a projection pattern of pattern number 2, FIG. 4E shows a projection pattern of pattern number 3, and FIG. 4F shows a projection pattern of pattern number 4.” (¶43)… “The patterns of stripes in the projection patterns shown in FIGS. 4C to 4F correspond to Gray codes. FIG. 5 is a diagram showing examples of Gray codes corresponding to the projection patterns of pattern numbers 1 to 4.” (¶44)];
	“comparing the image of the structured light pattern to a reference pattern for the one or more light sources;” [See image is captured when the lights patterns are reflected from the surface (e.g.; images 1-4 corresponding to pattern numbers 1-4), and then captured image is compared with reference pattern (e.g.; images compared with stored reference pattern): “memory part 31 stores therein information for identifying height, wherein, in such information, for example, the positions in the projection pattern to be projected by the projection apparatus 1, the coordinates of the respective pixels in the captured image produced by the imaging apparatus 2, and height information indicating height are associated with each other.” (¶48)… “The image acquisition part 321 acquires a plurality of captured images, which are generated by the imaging apparatus 2 imaging the object to be measured, onto which a plurality of respectively different pattern light beams are projected in a sequential manner by the projection apparatus 1.” “image acquisition part 321 acquires four captured images 1 to 4 corresponding to the projection patterns of pattern numbers 1 to 4. The image acquisition part 321 inputs the acquired captured images 1 to 4 into the quantization part 322.” (¶50)… “The quantization part 322 generates a quantization value of the luminance value based on the comparison of the luminance value of each pixel from among the plurality of captured images 1 to 4 input from the image acquisition part 321 with a predetermined reference value.” (¶51)… “Based on the relationship between the luminance values of a plurality of pixels at the same coordinates from among the plurality of captured images 1 to 4 and the reference value, the selection part 323 selects a pixel, whose quantization value is to be used for identification of the geometry of the object to be measured, from among the plurality of pixels.” (¶52)… “The geometry identification part 324 identifies the geometry of the object to be measured based on the quantization values of the pixels selected by the selection part 323.” (¶53)];
	“based on the comparison, determining, one or more characteristics of the surface at a plurality of locations on the surface, wherein the plurality of locations on the surface corresponds to the known number and arrangement of light rays” [See based on the comparison, system determines at least one characteristics of the surface at a plurality of location on the surface (e.g.; determining geometric information at various locations of the surface) corresponding to the set number and arrangement of light patterns (e.g.; corresponding to the projected light pattern with set number and arrangement of lights): “image acquisition part 321 acquires four captured images 1 to 4 corresponding to the projection patterns of pattern numbers 1 to 4. The image acquisition part 321 inputs the acquired captured images 1 to 4 into the quantization part 322.” (¶50)… “The quantization part 322 generates a quantization value of the luminance value based on the comparison of the luminance value of each pixel from among the plurality of captured images 1 to 4 input from the image acquisition part 321 with a predetermined reference value.” (¶51)… “Based on the relationship between the luminance values of a plurality of pixels at the same coordinates from among the plurality of captured images 1 to 4 and the reference value, the selection part 323 selects a pixel, whose quantization value is to be used for identification of the geometry of the object to be measured, from among the plurality of pixels.” (¶52)… “The geometry identification part 324 identifies the geometry of the object to be measured based on the quantization values of the pixels selected by the selection part 323.” (¶53)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating structured light pattern with at least one light source that projects different patterns corresponding to different pattern numbers including set number and arrangements of rays, where the light pattern is generated, and comparing captured image of the light patterns to a reference pattern information, and determining at least one characteristics of different location of the surface, where different locations corresponds to set number and arrangements of light rays taught by MIYATA with the system taught by SHAPIRO as discussed above. A person of ordinary skill in the identifying surface based on projected light would have been motivated to make such combination in order to identify geometry of a surface with high accuracy [MIYATA: “the geometry identification part 324 can identify the geometry of the object to be measured with high accuracy.” (¶53)].

Claim(s) 10-12 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAPIRO and MIYATA, and further in view of Khajepour et al. (US20170102689A1) [hereinafter Khajepour].
Claim 10 (amended):
	Regarding claim 10, SHAPIRO and MIYATA disclose all the elements of claims 1, 6, and 9, 
	Shapiro further discloses, “wherein the surface map is a first surface map,” [See generating surface map based on the collected image, the surface map indicates a characteristics of the surface (e.g.; feature such as depth): “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)], but doesn’t explicitly disclose, “the method further comprising: generating a second surface map of the material subsequent to delivering the electromagnetic energy to affect the one or more changes in the material.”
	However, Khajepour discloses, “the method further comprising: generating a second surface map of the material subsequent to delivering the electromagnetic energy to affect the one or more changes in the material.” [See the control loop in figure 11. In the first loop system performs TMP process and then takes a first image with imaging system 6 to generate a imaging map. In the second loop, the system performs TMP process such that electromagnetic energy is applied (e.g.; beam of energy from laser) to affect a change in the material (e.g.; effectuate any change in material/workpiece by the TMP process as the TMP process is being performed), and then a second map is generated using the image captured by the imaging system 6: “FIG. 11, a schematic diagram of an integrated closed-loop microstructure and geometry control scheme” “Outputs from the imaging system 6 are combined with desired geometry setpoints as an input to the MIMO controller architecture” (¶91)… “a heat source 3 and a shielding gas supply 5 which provide inputs to the TMP 130 to heat and/or cool the workpiece as the TMP procedure is being performed.” “the heat source 3 is a laser, plasma heat,” (¶54)… “in which P is the laser power (W), V is the traveling speed of the substrate (mm/s), and D is the laser beam diameter (mm). The effective energy E is measured in units of J mm 2.” (¶118)…“an imaging system 6 and a thermal monitoring system 7 located proximate the workpiece 1 to obtain images of the workpiece as the TMP process is being performed on the workpiece and to obtain thermal readings, respectively.” “The imaging system 6 and the thermal monitoring system 7 deliver, or transmit, the obtained, or retrieved data, or information to a data acquisition (DAQ) system 10 which operates in conjunction with a real-time operating system 11.” (¶55)… “imaging system 6,” “integrated into the TMP process to monitor the remaining geometrical properties such as the height of deposition during metal deposition technologies, directly.” (¶89)… “real-time microstructure/geometry monitoring scheme 900 can be integrated with the imaging system 6 to obtain real-time feedback signals required for complete monitoring of microstructural and geometrical properties.” (¶93)… “The thermal and imaging data recorded by the current invention are used in an automated, closed-loop TMP process to provide consistent microstructural and geometrical properties by controlling the desired thermal and geometrical values.” (¶4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating a second surface map of the material subsequent to delivering  electromagnetic energy to affect the one or more changes in the material taught by Khajepour with the method taught by SHAPIRO and MIYATA as discussed above. A person of ordinary skill in the fabrication using projected information field would have been motivated to make such combination in order to provide consistent microstructural and geometrical properties by controlling the desired thermal and geometrical values [Khajepour: “The thermal and imaging data recorded by the current invention are used in an automated, closed-loop TMP process to provide consistent microstructural and geometrical properties by controlling the desired thermal and geometrical values.” (¶4)].

Claim 11:
	Regarding claim 11, SHAPIRO, MIYATA, and Khajepour disclose all the elements of claims 10, 9, 6, and 1, but SHAPIRO doesn’t explicitly disclose, “determining, based at least on the second surface map, whether the one or more changes are consistent with an intended final appearance of the material.”
	However, Khajepour discloses, “determining, based at least on the second surface map, whether the one or more changes are consistent with an intended final appearance of the material.” [See in the second loop, after applying the electromagnetic energy (e.g.; beam of energy from laser) via TMP process, the system determines if the changes represented by the map are consistent with an intended final appearance of the material (e.g.; changes after applying the energy via TMP process are compared with desired geometry setpoints to determine if it reached the desired geometry): “Outputs from the imaging system 6 are combined with desired geometry setpoints as an input to the MIMO controller architecture 1104.” (¶91)… “The error in thermal dynamics and geometry is fed into a multi-input, multi-output (MIMO) thermal-geometry controller 1102, to provide the required TMP process inputs to achieve a minimum error for the desired thermal dynamics and geometry.” (¶93)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Khajepour with the method taught by SHAPIRO, MIYATA, and Khajepour as discussed above. A person of ordinary skill in the fabrication using projected information field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 12:
	Regarding claim 12, SHAPIRO, MIYATA, and Khajepour disclose all the elements of claims 10, 9, 6, and 1, but SHAPIRO doesn’t explicitly disclose, “determining, based at least on the second surface map, a variability in a power level of the electromagnetic energy.”
	However, Khajepour discloses, “determining, based at least on the second surface map, a variability in a power level of the electromagnetic energy.” [See the second loop as described above in claims 10-11. See the applied thermal power is varied based on the map generated by the imaging system in the second loop (e.g.; see the image feedback from imaging system 6 as shown in figure 11): “Integrating the thermal-microstructure map 1101 with the MIMO thermal-geometry controller 1102 assists to construct the MIMO microstructure-geometry controller architecture 1101. The controller receives geometry and thermal dynamics variables errors” “calculates the process parameters including the process speed, heat power,” (¶94)… “a TMP procedure which involves applying a laser as a heat source” (¶98)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Khajepour with the method taught by SHAPIRO, MIYATA, and Khajepour as discussed above. A person of ordinary skill in the fabrication using projected information field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 33 (amended):
	Regarding claim 33, SHAPIRO and MIYATA disclose all the elements of claims 32, 29, and 26, 
	Shapiro further discloses, “wherein the surface map is a first surface map,” [See generating surface map based on the collected image, the surface map indicates a characteristics of the surface (e.g.; feature such as depth): “camera moved to different locations in the CNC machine 100, can provide images from different angles to generate 3D representations of the surface of the material 140 or an object. The 3D representations can be used for generating 3D models, for measuring the depth that an engraving or laser operation produced,” “It can also be used for scanning, to build a model of the material 140 for replication.” (¶95)], but doesn’t explicitly disclose, “generating a second surface map of the material subsequent to delivering the electromagnetic energy to affect the one or more changes in the material.” “determining, based at least on the second surface map, at least one of (i) a consistency of the one or more changes relative to an intended final appearance of the material and (ii) a variability in a power level of the electromagnetic energy.”
	However, Khajepour discloses, “generating a second surface map of the material subsequent to delivering the electromagnetic energy to affect the one or more changes in the material.” [See the control loop in figure 11. In the first loop system performs TMP process and then takes a first image with imaging system 6 to generate a imaging map. In the second loop, the system performs TMP process such that electromagnetic energy is applied (e.g.; beam of energy from laser) to affect a change in the material (e.g.; effectuate any change in material/workpiece by the TMP process as the TMP process is being performed), and then a second map is generated using the image captured by the imaging system 6: “FIG. 11, a schematic diagram of an integrated closed-loop microstructure and geometry control scheme” “Outputs from the imaging system 6 are combined with desired geometry setpoints as an input to the MIMO controller architecture” (¶91)… “a heat source 3 and a shielding gas supply 5 which provide inputs to the TMP 130 to heat and/or cool the workpiece as the TMP procedure is being performed.” “the heat source 3 is a laser, plasma heat,” (¶54)… “in which P is the laser power (W), V is the traveling speed of the substrate (mm/s), and D is the laser beam diameter (mm). The effective energy E is measured in units of J mm 2 .” (¶118)…“an imaging system 6 and a thermal monitoring system 7 located proximate the workpiece 1 to obtain images of the workpiece as the TMP process is being performed on the workpiece and to obtain thermal readings, respectively.” “The imaging system 6 and the thermal monitoring system 7 deliver, or transmit, the obtained, or retrieved data, or information to a data acquisition (DAQ) system 10 which operates in conjunction with a real-time operating system 11.” (¶55)… “imaging system 6,” “integrated into the TMP process to monitor the remaining geometrical properties such as the height of deposition during metal deposition technologies, directly.” (¶89)… “real-time microstructure/geometry monitoring scheme 900 can be integrated with the imaging system 6 to obtain real-time feedback signals required for complete monitoring of microstructural and geometrical properties.” (¶93)… “The thermal and imaging data recorded by the current invention are used in an automated, closed-loop TMP process to provide consistent microstructural and geometrical properties by controlling the desired thermal and geometrical values.” (¶4)];
	“determining, based at least on the second surface map, at least one of (i) a consistency of the one or more changes relative to an intended final appearance of the material and (ii) a variability in a power level of the electromagnetic energy.” [Examiner notes that claim requires only one of (i) a consistency of the one or more changes relative to an intended final appearance of the material and (ii) a variability in a power level of the electromagnetic energy.
	Khajepour teaches: See in the second loop, after applying the electromagnetic energy (e.g.; beam of energy from laser) via TMP process, the system determines if the changes represented by the map are consistent with an intended final appearance of the material (e.g.; changes after applying the energy via TMP process are compared with desired geometry setpoints to determine if it reached the desired geometry): “Outputs from the imaging system 6 are combined with desired geometry setpoints as an input to the MIMO controller architecture 1104.” (¶91)… “The error in thermal dynamics and geometry is fed into a multi-input, multi-output (MIMO) thermal-geometry controller 1102, to provide the required TMP process inputs to achieve a minimum error for the desired thermal dynamics and geometry.” (¶93)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating a second surface map of the material subsequent to delivering the electromagnetic energy to affect the one or more changes in the material and combined the capability of determining one of (i) a consistency of the one or more changes relative to an intended final appearance of the material based at least on the second surface map taught by Khajepour with the system taught by SHAPIRO and MIYATA as discussed above. A person of ordinary skill in the fabrication using projected information field would have been motivated to make such combination in order to provide consistent microstructural and geometrical properties by controlling the desired thermal and geometrical values [Khajepour: “The thermal and imaging data recorded by the current invention are used in an automated, closed-loop TMP process to provide consistent microstructural and geometrical properties by controlling the desired thermal and geometrical values.” (¶4)].

Claim(s) 17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAPIRO and MIYATA, and further in view of DEMUTH et al. (US20210053280A1) [hereinafter DEMUTH].
Claim 17:
	Regarding claim 17, SHAPIRO and MIYATA disclose all the elements of claims 1 and 16, but SHAPIRO doesn’t explicitly disclose, “the laser light source comprises a Vertical-Cavity Surface Emitting Laser (VCSEL) array.”
	However, DEMUTH discloses, “the laser light source comprises a Vertical-Cavity Surface Emitting Laser (VCSEL) array.” [See light source is (VCSEL) array: “Energy source 112 generates photon (light), electron, ion, or other suitable energy beams or fluxes capable of being directed, shaped, and patterned.” “The energy source 112 can include lasers,” “electron beams, or ion beams. Possible laser types include, but are not limited to:” “Semiconductor (e.g. diode) Lasers,” (¶56)… “Semiconductor Laser can include laser medium types such as” “Vertical cavity surface emitting laser (VCSEL),” (¶61)… “Light sources 1 and 2 are each used as a high power photon source. In some embodiments, light sources 1 and 2 may be semiconductor laser arrays with 33.3 kW of power each, emitting photons at 1000 nm that are shaped and blended into a square beam 20 mm wide×20 mm.” (¶110)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the laser light source comprises a Vertical-Cavity Surface Emitting Laser (VCSEL) array taught by DEMUTH with the method taught by SHAPIRO and MIYATA as discussed above. A person of ordinary skill in the fabrication using projected information field would have been motivated to make such combination in order to achieve highest transmission efficiency by increasing output intensity [DEMUTH: “enables up to 2× increase in output intensity, near 100% transmission efficiency, or both. Increases in semiconductor laser intensity allow for the processing of wider ranges” (¶51)].



Claim 35:
	Regarding claim 35, SHAPIRO and MIYATA disclose all the elements of claim 26, but SHAPIRO doesn’t explicitly disclose, “wherein the one or more light sources comprises a laser light source comprising a Vertical-Cavity Surface Emitting Laser (VCSEL) array.”
	However, DEMUTH discloses, “wherein the one or more light sources comprises a laser light source comprising a Vertical-Cavity Surface Emitting Laser (VCSEL) array.” [See light source is (VCSEL) array: “Energy source 112 generates photon (light), electron, ion, or other suitable energy beams or fluxes capable of being directed, shaped, and patterned.” “The energy source 112 can include lasers,” “electron beams, or ion beams. Possible laser types include, but are not limited to:” “Semiconductor (e.g. diode) Lasers,” (¶56)… “Semiconductor Laser can include laser medium types such as” “Vertical cavity surface emitting laser (VCSEL),” (¶61)… “Light sources 1 and 2 are each used as a high power photon source. In some embodiments, light sources 1 and 2 may be semiconductor laser arrays with 33.3 kW of power each, emitting photons at 1000 nm that are shaped and blended into a square beam 20 mm wide×20 mm.” (¶110)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the laser light source comprises a Vertical-Cavity Surface Emitting Laser (VCSEL) array taught by DEMUTH with the system taught by SHAPIRO and MIYATA as discussed above. A person of ordinary skill in the fabrication using projected information field would have been motivated to make such combination in order to achieve highest transmission efficiency by increasing output intensity [DEMUTH: “enables up to 2× increase in output intensity, near 100% transmission efficiency, or both. Increases in semiconductor laser intensity allow for the processing of wider ranges” (¶51)].


















Response to Arguments
Applicant’s arguments, see pages 13 of applicant’s remarks, filed 07/25/2022, with respect to rejections under 35 U.S.C. § 102 have been fully considered and are persuasive. The 35 U.S.C. § 102 rejections of claims 1-9, 13-16, 18-32, 34, and 36-41 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the references as presented in the current office action.
Applicant responds
(a)	Response to Rejections of Claims under 35 U.S.C. § 102
	As noted above, the Examiner rejected independent claims 1, 26, and 41 in the Action as being anticipated by Shapiro. Applicant respectfully disagrees and submits that Shapiro does not teach each and every element of Applicant's independent claims. However, in the interest of advancing prosecution and without conceding the merits of the rejections, Applicant has amended independent claims 1, 26, and. 41 and submits that Shapiro also does not teach each and every element of the claims, as amended. In particular, Applicant submits that Shapiro does not teach at least "an image of a structured light pattern projected on a surface . . . the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface . .. comparing the image of the structured light pattern to a reference pattern for the one or more light sources" in combination with the other elements of Applicant's claims. (Page: 13)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Applicant’s amendments to claims 1, 26, and 41 have overcome the 35 U.S.C. § 102 rejections of claims 1-9, 13-16, 18-32, 34, and 36-41; however, all the claims are rejected under 35 U.S.C. § 103 in view of the references as presented in the current office action.
Applicant’s arguments with respect to claim(s) 1, 26, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(b)	Rejections under 35 U.S.C. § 102:
	As noted above, the Examiner rejected independent claims 1, 26, and 41 in the Action as being anticipated by Shapiro. Applicant respectfully disagrees and submits that Shapiro does not teach each and every element of Applicant's independent claims. However, in the interest of advancing prosecution and without conceding the merits of the rejections, Applicant has amended independent claims 1, 26, and. 41 and submits that Shapiro also does not teach each and every element of the claims, as amended. In particular, Applicant submits that Shapiro does not teach at least "an image of a structured light pattern projected on a surface . . . the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface . .. comparing the image of the structured light pattern to a reference pattern for the one or more light sources" in combination with the other elements of Applicant's claims.
	During the interview, the Examiner pointed to paragraphs 137 and 166 of Shapiro as potentially disclosing elements of Applicant's independent claims. However, Applicant respectfully submits that neither of these paragraphs, nor any other portion of Shapiro, teaches "an image of a structured light pattern projected on a surface . . . the structured light pattern being generated by one or more light sources projecting a known number and arrangement of light rays onto the surface . . . comparing the image of the structured light pattern to a reference pattern for the one or more light sources" in combination with the other elements of Applicant's amended claims.
	Because Shapiro does not teach every element of independent claims 1, 26, and 41, Shapiro does not anticipate claims 1, 26, and 41. Consequently, Applicant requests withdrawal of the § 102 rejections of the independent claims over Shapiro, and submits that claims 1, 26, and 41 should be allowed. Further, Applicant submits that dependent claims 2-21, 23-25, and 27-40 should be allowed as well for at least the reason
(Page: 10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to the claims 1, 26, and 41, a new grounds of rejections in view of MIYATA has been introduced. As described in the current office action, claims 1, 26, and 41 are rejected under 35 U.S.C. 103 in view of SHAPIRO and MIYATA. The dependent claims are rejected as well under 35 U.S.C. 103 in view of the references as presented in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-21 and 23-41 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

	










Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20190329322A1 – Systems and methods for calibration feedback for additive manufacturing:
	A surface of a build plate of a 3D printer is scanned to generate an image of the build plate. A depth map of the build plate is then generated, the depth map indicating deviations from a defined plane at a surface of the build plate. A print configuration may then be updated based on the depth map, where the print configuration includes values enabling compensation for the deviations during printing of an object. Using the updated configuration, an object may then be printed, under a compensated process, to produce an object with fidelity to an original object model (¶3).

US20200269322A1 – Systems and methods for additive manufacturing and repair of metal components:
	Sequentially depositing layers of metal powder into a chamber with a partial pressure atmosphere. Once a layer of powder is deposited, a scanning laser beam can selectively fuse the layer of the powder into the desired shape. The process can continue until a nonporous or fully dense part is completely fabricated, layer by layer (¶19). The localized heating can be done, for example and not limitation, an electron beam, a laser, plasma (¶175). Machine vision camera allows the melt pool to be readily observed (¶218).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116